Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted April 18, 2022, wherein claims 3 and 17 are amended and claim 16 is canceled.  This application is a continuation of US application 16/181233, now US patent 10780177, filed November 5, 2018, which is a continuation of US application 14/954772, now US patent 10117951, filed November 30, 2015, which is a continuation of US application 13/789598, now US patent 9200088, filed March 7, 2013, which is a continuation of US application 12/613103, now US patent 8410077, filed November 5, 2009, which is a continuation of US application 12/404174, now US patent 7635773, filed March 13, 2009, which claims benefit of provisional application 61/048518, filed April 28, 2008.
Claims 3-15, 17, and 18 are pending in this application.
Claims 3-15, 17, and 18 as amended are examined on the merits herein.

Withdrawn Rejections
Applicant’s amendment, submitted April 18, 2022, with respect to the rejection of claims 3, 4, 8, 9, and 15 for claiming the same invention as claims 1 and 4 of US patent 10117951, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition be prepared as a specific pharmaceutical form.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 18, 2022, with respect to the rejection of claims 3, 4, 8-12, and 15 for claiming the same invention as claims 1, 5, 6, and 8-10 of US patent 9750822 in view of Ran, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition be prepared as a specific pharmaceutical form.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted April 18, 2022, with respect to the rejection of claims 3, 4, and 8-15 for claiming the same invention as claims 1, 7-13, 17, and 29-31 of US patent 8410077 in view of Ran, has been fully considered and found to be persuasive to remove the rejection as the claims have been amended to require that the composition be prepared as a specific pharmaceutical form.  Therefore the rejection is withdrawn.

The following rejections of record in the previous action are maintained:
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 3, 5-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 12-19 of U.S. Patent No. 10780177. (of record in previous action, herein referred to as ‘177) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘177 anticipate the claimed invention.
Specifically, independent claim 1 of ‘177 claims a composition of a sulfoalkyl ether cyclodextrin and an active agent wherein the sulfoalkyl ether cyclodextrin is defined in terms of average degree of substitution, maximum phosphate content, amount of remaining underivatized cyclodextrin, and UV-vis absorption identical to those recited in present claim 3.  The active agent is defined as selected from a list including antifungals.  Therefore claim 1 of ‘177 anticipates present claim 3.  Dependent claims 2 and 3 of ‘177 further specify the identity of the antifungal agent as including posaconazole or voriconazole, anticipating present claims 5-7.  Claims 12-19 of ‘177 specify the same structural limitations as present dependent claims 8-15.  With respect to present claims 16 and 18, column 34 lines 19-25 of the specification of ‘177 indicate that compositions described therein can be administered orally or by injection.  Therefore it is reasonably concluded that being suitable for oral administration of injection is an inherent property of the compositions claimed by ‘177.
Response to Arguments: Applicant’s arguments, submitted April 18, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that the newly added limitation requiring that the composition be a specific oral or parenteral dosage form is not present in the claim nor pointed to by the claim.  However, as described in the rejection, the claims of ‘177 would point one of ordinary skill in the art to the disclosure of ‘177 in order to put the claims into practice.  In particular, the claims of ‘177, for example claim 1, describe compositions of cyclodextrins with various active agents, thereby specifically suggesting formulating these compositions as dosage forms to administer to a patient.  This would direct one of ordinary skill in the art to the portions of the disclosure supporting the claims, including column 34 lines 19-25, which specifically describe a reconstitutable solid dosage form and a liquid prepared therefrom, for oral administration or injection.  Therefore one of ordinary skill in the art would in fact have produced such a composition as an obvious embodiment of the claims of ‘177. 

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10117951 (of record in previous action, herein referred to as ‘951) in view of Mach et al. (Reference of record in previous action)
Independent claim 1 of ‘951 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of average degree of substitution, maximum phosphate content, amount of remaining underivatized cyclodextrin, and UV-vis absorption identical to those recited in present claim 3.  Dependent claim 4 of ‘951 specifies that the sulfoalkyl ether cyclodextrin is sulfobutyl ether cyclodextrin having an average degree of substitution of between 6-7.1, which is a compound falling within the scope of the structural limitations of present claims 8, 9, and 15.
While ‘951 does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antiviral agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘951 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Response to Arguments: Applicant’s arguments, submitted April 18, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Mach does not describe therapeutic use of a solution containing cyclodextrin not containing 0.5% or more of underivatized cyclodextrin.  This argument is not relevant because Mach discloses that sulfobutyl ether cyclodextrins are a necessary component of intravenous solutions of voriconazole, thereby directing one of ordinary skill in the art to use existing pharmaceutically acceptable sulfobutyl ether cyclodextrins in such solutions.  While the claims of ‘951 do not specifically describe the claimed compositions as pharmaceutically acceptable cyclodextrins, one of ordinary skill in the art would have looked to the supporting disclosure in order to determine the intended use of the claimed compositions.  For example column 1 lines 23-40 of the disclosure of ‘951 specifically describe the invention as being intended for pharmaceutical use in the complexation of drugs.  The specific UV absorption property recited in the claims is described in the disclosure as indicating the absence of a drug-degrading impurity, (column 2 lines 27-40) thereby further suggesting that these SBE-cyclodextrin compositions are intended for pharmaceutical use and particularly advantageous as pharmaceutical excipients.  For these reasons one of ordinary skill in the art would in fact have specifically been motivated to use this cyclodextrin to solubilize intravenous solutions of voriconazole, thereby infringing the limitations of the present claims.

Claims 3, 5, 7-12, 15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, and 8-10 of U.S. Patent No. 9750822 (of record in previous action, herein referred to as ‘822) in view of Mach et al. (Reference of record in previous action)
Independent claim 1 of ‘822 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of, maximum phosphate content and UV-vis absorption identical to those recited in present claim 3.  Dependent claims 5, 6, and 10 of ‘822 further specify the degree of substitution and content of underivatized cyclodextrin within the same values recited in present claim 3.  Dependent claim 8 of ‘822 specifies that the sulfoalkyl ether cyclodextrin is sodium sulfobutyl ether cyclodextrin having an average degree of substitution of between 6-7.1, which is a compound falling within the scope of the structural limitations of present claims 8-12 and 15.
While ‘822 does not claim a composition of this sulfoalkyl ether cyclodextrin with an active agent such as an antifungal agent, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘822 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Response to Arguments: Applicant’s arguments, submitted April 18, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Mach does not describe therapeutic use of a solution containing cyclodextrin not containing 0.5% or more of underivatized cyclodextrin.  This argument is not relevant because Mach discloses that sulfobutyl ether cyclodextrins are a necessary component of intravenous solutions of voriconazole, thereby directing one of ordinary skill in the art to use existing pharmaceutically acceptable sulfobutyl ether cyclodextrins in such solutions.  While the claims of ‘822 do not specifically describe the claimed compositions as pharmaceutically acceptable cyclodextrins, one of ordinary skill in the art would have looked to the supporting disclosure in order to determine the intended use of the claimed compositions.  For example column 1 lines 25-34 of the disclosure of ‘822 specifically describe the invention as being intended for pharmaceutical use in the complexation of drugs.  The specific UV absorption property recited in the claims is described in the disclosure as indicating the absence of a drug-degrading impurity, (column 2 lines 25-38) thereby further suggesting that these SBE-cyclodextrin compositions are intended for pharmaceutical use and particularly advantageous as pharmaceutical excipients.  For these reasons one of ordinary skill in the art would in fact have specifically been motivated to use this cyclodextrin to solubilize intravenous solutions of voriconazole, thereby infringing the limitations of the present claims.

Claims 3, 5, 7-15, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-13, 17, and 29-31 of U.S. Patent No. 8410077 (of record in previous action, herein referred to as ‘077) in view of Mach et al. (Reference of record in previous action)
Independent claim 1 of ‘077 claims a sulfoalkyl ether cyclodextrin composition comprising a SAE-CD defined in terms of degree of substitution, maximum phosphate content, and UV-vis absorption identical to those recited in present claim 3.  Dependent claims 7 of ‘077 further specifies the content of underivatized cyclodextrin within the same value recited in present claim 3.  Dependent claims 8-13 of ‘077 specify the same structural limitations and cations recited by present claims 8-14.  Claim 17 of ‘077 specifies the same degree of substitution recited in present claim 15.  Claims 29-31 of ‘077 claim a pharmaceutical composition comprising this compound and an active agent.
While ‘077 does not claim a composition of this sulfoalkyl ether cyclodextrin therein the active agent is specifically an antifungal agent such as voriconazole, Mach discloses that voriconazole has limited aqueous solubility and therefore intravenous solutions of voriconazole include sodium sulfobutyl ether cyclodextrin as a solubilizing agent. (p. 2 left column first paragraph)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to use the sulfobutyl ether cyclodextrin compositions claimed by ‘077 for complexation of voriconazole.  One of ordinary skill in the art would have done so because Mach discloses that this cyclodextrin is already known in the art to be useful improve the properties of voriconazole.
Response to Arguments: Applicant’s arguments, submitted April 18, 2022, with respect to the above ground of rejection, have been fully considered and not found to be persuasive to remove the rejection.  Applicant argues that Mach does not describe therapeutic use of a solution containing cyclodextrin not containing 0.5% or more of underivatized cyclodextrin.  This argument is not relevant because Mach discloses that sulfobutyl ether cyclodextrins are a necessary component of intravenous solutions of voriconazole, thereby directing one of ordinary skill in the art to use existing pharmaceutically acceptable sulfobutyl ether cyclodextrins in such solutions.  Because claims 29-64 of ‘077, for example, specifically claim pharmaceutical compositions comprising this cyclodextrin, one of ordinary skill in the art would have seen it as usable in pharmaceutical compositions such as voriconazole solutions for injection.  For these reasons one of ordinary skill in the art would in fact have specifically been motivated to use this cyclodextrin to solubilize intravenous solutions of voriconazole, thereby infringing the limitations of the present claims.

Conclusion
Claims 3, 5-15, and 18 are rejected.  Claims 4 and 17 are objected to for depending form a rejected base claim but would be allowable if rewritten in independent form incorporating all the limitations of the rejected base claim and any intervening claims.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	5/11/2022